Exhibit 10.2

 

 

 

 

 

 



TAX RECEIVABLE AGREEMENT

 

among

 

REPAY HOLDINGS CORPORATION

 

and

 

THE PERSONS NAMED HEREIN

 

Dated as of ___, 2019



 

 

 

 

 

 

 



 

 



 

TABLE OF CONTENTS





 

  Page Article I DEFINITIONS 2     Section 1.1    Definitions 2     Article II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT 9     Section 2.1    Basis
Adjustment 9 Section 2.2    Tax Benefit Schedule 9 Section 2.3    Procedures,
Amendments 10     Article III TAX BENEFIT PAYMENTS 11    
Section 3.1    Payments 11 Section 3.2    No Duplicative Payments 12
Section 3.3    Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements 12     Article IV TERMINATION 13     Section 4.1    Early
Termination and Breach of Agreement 13 Section 4.2    Early Termination Notice
14 Section 4.3    Payment upon Early Termination 14 Section 4.4    Scheduled
Termination 15     Article V SUBORDINATION AND LATE PAYMENTS 15    
Section 5.1    Subordination 15 Section 5.2    Late Payments by the Corporate
Taxpayer 15     Article VI NO DISPUTES; CONSISTENCY; COOPERATION 15    
Section 6.1    Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters
15 Section 6.2    Consistency 16 Section 6.3    Cooperation 16     Article VII
MISCELLANEOUS 16     Section 7.1    Notices 16 Section 7.2    Counterparts 17
Section 7.3    Entire Agreement; No Third Party Beneficiaries 17
Section 7.4    Governing Law 17 Section 7.5    Severability 17
Section 7.6    Successors; Assignment; Amendments; Waivers 18
Section 7.7    Titles and Subtitles 18 Section 7.8    Resolution of Disputes 19
Section 7.9    Reconciliation 20 Section 7.10  Withholding 20
Section 7.11  Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets 20 Section 7.12  Confidentiality 21
Section 7.13  Change in Law 22 Section 7.14  LLC Agreement 22
Section 7.15  Independent Nature of TRA Parties’ Rights and Obligations 22
Section 7.16  TRA Party Representative 23

 



i

 



 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of ____, 2019, is
hereby entered into by and among Repay Holdings Corporation, a Delaware
corporation (the “Corporate Taxpayer”), and each of the other persons from time
to time party hereto (the “TRA Parties”).

 

RECITALS

 

WHEREAS, the TRA Parties directly or indirectly hold limited liability company
units (the “Units”) in Hawk Parent Holdings LLC, a Delaware limited liability
company (“OpCo”), which is classified as a partnership for United States federal
income tax purposes;

 

WHEREAS, the Corporate Taxpayer is the managing member of OpCo, and holds and
will hold, directly and/or indirectly, Units;

 

WHEREAS, the Units held by the TRA Parties may be exchanged for Class A common
stock (the “Class A Shares”) of the Corporate Taxpayer, subject to the
provisions of the LLC Agreement (as defined below) and the Exchange Agreement,
dated as of _____, 2019, among the Corporate Taxpayer and the holders of Units
from time to time party thereto, as amended from time to time;

 

WHEREAS, OpCo and each of its direct and indirect subsidiaries treated as a
partnership for United States federal income tax purposes currently have and
will have in effect an election under Section 754 of the United States Internal
Revenue Code of 1986, as amended (the “Code”), for each Taxable Year (as defined
below) in which a taxable acquisition (including a deemed taxable acquisition
under Section 707(a) of the Code) of Units by the Corporate Taxpayer from the
TRA Parties for Class A Shares or other consideration (an “Exchange”) occurs;

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of the Corporate Taxpayer may be affected by the Basis Adjustments (as defined
below) and the Imputed Interest (as defined below);

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustments and Imputed Interest on the
liability for Taxes of the Corporate Taxpayer;

 

WHEREAS, Exchanges by the TRA Parties and payments in respect of Tax savings
related to such Exchanges will result in Tax savings for the Corporate Taxpayer;

 



 

 



 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1  Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 734(b) and 1012 of the Code (in situations where, as a
result of one or more Exchanges, OpCo becomes an entity that is disregarded as
separate from its owner for United States federal income tax purposes) or under
Sections 734(b), 743(b) and 754 of the Code (in situations where, following an
Exchange, OpCo remains in existence as an entity treated as a partnership for
United States federal income tax purposes) and, in each case, comparable
sections of state and local tax laws, as a result of an Exchange and the
payments made pursuant to this Agreement. For the avoidance of doubt, the amount
of any Basis Adjustment resulting from an Exchange of one or more Units shall be
determined without regard to any Pre-Exchange Transfer of such Units and as if
any such Pre-Exchange Transfer had not occurred.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the Board of Directors of the Corporate Taxpayer.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 



2

 



 

“Change of Control” means the occurrence of any of the following events:

 

(i)any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Exchange Act or any successor
provisions thereto (excluding (a) a corporation or other entity owned, directly
or indirectly, by the stockholders of the Corporate Taxpayer in substantially
the same proportions as their ownership of stock of the Corporate Taxpayer or
(b) a group of Persons in which one or more of the Permitted Investors or
Affiliates of Permitted Investors directly or indirectly hold Beneficial
Ownership of securities representing more than 50% of the total voting power
held by such group) is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporate Taxpayer representing more than 50% of the
combined voting power of the Corporate Taxpayer’s then outstanding voting
securities; or

 

(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporate Taxpayer then serving: individuals who,
on the Closing Date, constitute the Board and any new director whose appointment
or election by the Board or nomination for election by the Corporate Taxpayer’s
shareholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the Closing Date or
whose appointment, election or nomination for election was previously so
approved or recommended by the directors referred to in this clause (ii); or

 

(iii)there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the board of directors
immediately prior to the merger or consolidation does not constitute at least a
majority of the board of directors of the company surviving the merger or, if
the surviving company is a Subsidiary, the ultimate parent thereof, or (y) the
voting securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or

 

(iv)the shareholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale, lease or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the assets of the Corporate Taxpayer and its Subsidiaries,
taken as a whole, other than such sale or other disposition by the Corporate
Taxpayer of all or substantially all of the assets of the Corporate Taxpayer and
its Subsidiaries, taken as a whole, to an entity at least 50% of the combined
voting power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.

 



3

 



 

“Closing Date” means the date of the consummation of the transactions
contemplated by the Merger Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Taxpayer Return” means the federal and/or state and/or local Tax
Return, as applicable, of the Corporate Taxpayer filed with respect to Taxes of
any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedules or Amended Schedules, if any, in existence at the time of such
determination.

 

“Default Rate” means the LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, foreign or local tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Rate” means the LIBOR plus 100 basis points.

 

“Exchange” is defined in the Recitals of this Agreement. For the avoidance of
doubt, distribution of cash to the members of OpCo on or around the Closing Date
(including the delivery of the Cash Consideration (as defined in the Merger
Agreement) to the members of OpCo on the Closing Date), which will be treated
for U.S. federal income tax purposes, in whole or in part, as a deemed sale of
partnership interests in OpCo to the Corporate Taxpayer pursuant to Section
707(a) of the Code shall be treated as Exchanges.

 

“Exchange Date” means the date of any Exchange.

 

“Exchange Notice” shall have the meaning set forth in the LLC Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
OpCo, but only with respect to Taxes imposed on OpCo and allocable to the
Corporate Taxpayer or to the other members of the consolidated group of which
the Corporate Taxpayer is the parent, in each case using the same methods,
elections, conventions and similar practices used on the relevant Corporate
Taxpayer Return, but (a) using the Non-Stepped Up Tax Basis as reflected on the
Exchange Basis Schedule including amendments thereto for the Taxable Year and
(b) excluding any deduction attributable to Imputed Interest for the Taxable
Year. For the avoidance of doubt, Hypothetical Tax Liability shall be determined
without taking into account the carryover or carryback of any Tax item (or
portions thereof) that is attributable to the Basis Adjustment or Imputed
Interest, as applicable.

 



4

 



 

“Imputed Interest” in respect of a TRA Party shall mean any interest imputed
under Section 1272, 1274 or 483 or other provision of the Code and any similar
provision of state and local tax law with respect to the Corporate Taxpayer’s
payment obligations in respect of such TRA Party under this Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two calendar days prior to the first day of
such period, on the Telerate Page 3750 (or if such screen shall cease to be
publicly available, as reported on Reuters Screen page “LIBOR01” or by any other
publicly available source of such market rate) for London interbank offered
rates for United States dollar deposits for such period. Notwithstanding the
foregoing sentence: (i) if the Corporate Taxpayer reasonably determines, in good
faith consultation with the TRA Party Representative, on or prior to the
relevant date of determination that the relevant London interbank offered rate
for U.S. dollar deposits has been discontinued or such rate has ceased to be
published permanently or indefinitely, then “LIBOR” for the relevant interest
period shall be deemed to refer to a substitute or successor rate that the
Corporate Taxpayer reasonably determines, in good faith consultation with the
TRA Party Representative, after consulting an investment bank of national
standing in the United States and other reasonable sources, to be (a) the
industry-accepted successor rate to the relevant London interbank offered rate
for U.S. dollar deposits or (b) if no such industry-accepted successor rate
exists, the most comparable substitute or successor rate to the relevant London
interbank offered rate for U.S. dollar deposits; and (ii) if the Corporate
Taxpayer has determined a substitute or successor rate in accordance with the
foregoing, the Corporate Taxpayer may reasonably determine, in good faith
consultation with the TRA Party Representative, after consulting an investment
bank of national standing in the United States and other reasonable sources, any
relevant methodology for calculating such substitute or successor rate,
including any adjustment factor it reasonably determines, in good faith
consultation with the TRA Party, is needed to make such substitute or successor
rate comparable to the relevant London interbank offered rate for U.S. dollar
deposits, in a manner that is consistent with industry-accepted practices for
such substitute or successor rate. In the event that the TRA Party
Representative disagrees with any determination by the Corporate Taxpayer set
forth in this paragraph, and such disagreement is not resolved within thirty
(30) days of submission by the TRA Party Representative of notice of such
disagreement to the Corporate Taxpayer, such disagreement shall be deemed a
“Reconciliation Dispute,” and shall be subject to the Reconciliation Procedures
set forth in Section 7.9 hereof.

 

“LLC Agreement” means, with respect to OpCo, the Second Amended and Restated
Limited Liability Company Agreement of OpCo, dated on or about the date hereof,
as amended from time to time.

 



5

 



 

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.

 

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
January 21, 2019, by and among the Corporate Taxpayer (formerly known as Thunder
Bridge Acquisition, Ltd.), TB Acquisition Merger Sub LLC, Hawk Parent Holdings
LLC and, solely in its capacity as the Company Securityholder Representative, CC
Payment Holdings, L.L.C.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Permitted Investors” means investment funds managed by Corsair Capital LLC or
any Affiliate thereof.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) or distribution in respect of one or more Units (a) that occurs prior to
an Exchange of such Units, and (b) to which Section 743(b) or 734(b) of the Code
applies.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (a) the
Corporate Taxpayer and (b) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent
for such Taxable Year. If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability over the Hypothetical Tax Liability for Taxes of (a) the
Corporate Taxpayer and (b) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent
for such Taxable Year. If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.

 



6

 



 

“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect Subsidiaries treated as a partnership or disregarded entity (but
only if such indirect Subsidiaries are held only through Subsidiaries treated as
partnerships or disregarded entities) for purposes of the applicable Tax, at the
time of an Exchange. A Reference Asset also includes any asset that is
“substituted basis property” under Section 7701(a)(42) of the Code with respect
to a Reference Asset.

 

“Schedule” means any of the following: (a) an Exchange Basis Schedule, (b) a Tax
Benefit Schedule, or (c) the Early Termination Schedule.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of OpCo that is treated as a corporation for United States federal income
tax purposes.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the
Closing Date.

 

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest related to such Tax.

 

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“TRA Party Representative” means, initially, CC Payment Holdings, L.L.C., or, if
CC Payment Holdings, L.L.C. becomes unable to perform the TRA Party
Representative’s responsibilities hereunder or resigns from such position,
either (x) a replacement TRA Party Representative selected by CC Payment
Holdings, L.L.C., or (y) if CC Payment Holdings, L.L.C. has not selected a
substitute TRA Party Representative at or prior to the time of such inability or
resignation, that TRA Party or committee of TRA Parties determined by a
plurality vote of the TRA Parties ratably in accordance with their right to
receive Early Termination Payments hereunder if all TRA Parties had fully
Exchanged their Units for Class A Shares or other consideration and the
Corporate Taxpayer had exercised its right of early termination on the date of
the most recent Exchange.

 



7

 



 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that in each Taxable Year ending on or after such Early Termination
Date, (a) the Corporate Taxpayer will have taxable income sufficient to fully
utilize (i) the deductions arising from the Basis Adjustments and the Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions) in which such deductions would become available and (ii)
any loss carryovers generated by deductions arising from Basis Adjustments or
Imputed Interest that are available as of the date of such Early Termination
Date, (b) the United States federal, state and local income tax rates that will
be in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, except to the extent any change to such tax rates for such Taxable Year
has already been enacted into law, (c) any non-amortizable assets (other than
any Subsidiary Stock) will be disposed of on the fifteenth anniversary of the
applicable Basis Adjustment and any short-term investments will be disposed of
12 months following the Early Termination Date; provided that, in the event of a
Change of Control, such non-amortizable assets shall be deemed disposed of at
the time of sale of the relevant asset (if earlier than such fifteenth
anniversary), (d) any Subsidiary Stock will never be disposed of and (e) if, at
the Early Termination Date, there are Units that have not been Exchanged, then
each such Unit is Exchanged for the Market Value of the Class A Shares and the
amount of cash that would be transferred if the Exchange occurred on the Early
Termination Date.

 

Term   Section Agreement   Recitals Amended Schedule   Section 2.3 Class A
Shares   Recitals Code   Recitals Corporate Taxpayer   Recitals Dispute  
Section 7.8(a) Early Termination Effective Date   Section 4.2 Early Termination
Notice   Section 4.2 Early Termination Schedule   Section 4.2 Early Termination
Payment   Section 4.3(b) Exchange Basis Schedule   Section 2.1 Expert   Section
7.9 Material Objection Notice   Section 4.2 Objection Notice   Section 2.3(a)
Reconciliation Dispute   Section 7.9 Reconciliation Procedures   Section 2.3(a)
Senior Obligations   Section 5.1 Tax Benefit Payment   Section 3.1(b) Tax
Benefit Schedule   Section 2.2 TRA Party   Recitals Units   Recitals

 



8

 

 

Article II

 

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

 

Section 2.1  Basis Adjustment. Within ninety (90) calendar days after the filing
of the United States federal income tax return of the Corporate Taxpayer for
each Taxable Year in which an Exchange has been effected by any TRA Party, the
Corporate Taxpayer shall deliver to each such TRA Party a schedule (the
“Exchange Basis Schedule”) that shows, in reasonable detail necessary to perform
the calculations required by this Agreement, (a) the Non-Stepped Up Tax Basis of
the Reference Assets in respect of such TRA Party as of each applicable Exchange
Date, (b) the Basis Adjustment with respect to the Reference Assets in respect
of such TRA Party as a result of the Exchanges effected in such Taxable Year by
such TRA Party, calculated in the aggregate, (c) the period (or periods) over
which the Reference Assets in respect of such TRA Party are amortizable and/or
depreciable and (d) the period (or periods) over which each Basis Adjustment in
respect of such TRA Party is amortizable and/or depreciable.

 

Section 2.2  Tax Benefit Schedule.

 

(a)  Tax Benefit Schedule. Within ninety (90) calendar days after the filing of
the United States federal income tax return of the Corporate Taxpayer for each
Taxable Year in which there is a Realized Tax Benefit or Realized Tax Detriment
in respect of any TRA Party, the Corporate Taxpayer shall provide to each such
TRA Party a schedule showing, in reasonable detail, the calculation of the Tax
Benefit Payment in respect of such TRA Party for such Taxable Year (a “Tax
Benefit Schedule”). Each Tax Benefit Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).

 

(b)  Applicable Principles. Subject to Section 3.3(a), the Realized Tax Benefit
or Realized Tax Detriment for each Taxable Year is intended to measure the
decrease or increase in the actual liability for Taxes of the Corporate Taxpayer
for such Taxable Year attributable to the Basis Adjustments and Imputed
Interest, determined using a “with and without” methodology. For the avoidance
of doubt, the actual liability for Taxes will take into account the deduction of
the portion of the Tax Benefit Payment that must be accounted for as interest
under the Code based upon the characterization of Tax Benefit Payments as
additional consideration payable by the Corporate Taxpayer for the Units
acquired in an Exchange. Carryovers or carrybacks of any Tax item attributable
to the Basis Adjustments and Imputed Interest shall be considered to be subject
to the rules of the Code and the Treasury Regulations or the appropriate
provisions of U.S. state and local income and franchise tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If a carryover or carryback of any Tax item includes a portion
that is attributable to the Basis Adjustment or Imputed Interest and another
portion that is not, such portions shall be considered to be used in accordance
with the “with and without” methodology. The parties agree that (i) all Tax
Benefit Payments attributable to the Basis Adjustments (other than amounts
accounted for as interest under the Code) will be treated as subsequent upward
purchase price adjustments that have the effect of creating additional Basis
Adjustments to Reference Assets for the Corporate Taxpayer in the year of
payment, and (ii) as a result, such additional Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate.

 



9

 



 

Section 2.3  Procedures, Amendments.

 

(a)  Procedure. Every time the Corporate Taxpayer delivers to a TRA Party an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.3(b), and any Early Termination Schedule or
amended Early Termination Schedule, the Corporate Taxpayer shall also (x)
deliver to such TRA Party supporting schedules, valuation reports, if any, and
work papers, as determined by the Corporate Taxpayer or requested by such TRA
Party, providing reasonable detail regarding the preparation of the Schedule and
(y) allow such TRA Party reasonable access at no cost to the appropriate
representatives at the Corporate Taxpayer, as determined by the Corporate
Taxpayer or requested by such TRA Party, in connection with the review of such
Schedule. Without limiting the generality of the preceding sentence, the
Corporate Taxpayer shall ensure that each Tax Benefit Schedule delivered to a
TRA Party, together with any supporting schedules and work papers, provides a
reasonably detailed presentation of the calculation of the actual liability of
the Corporate Taxpayer for Taxes, the Hypothetical Tax Liability in respect of
such TRA Party, and identifies any material assumptions or operating procedures
or principles that were used for purposes of such calculations. An applicable
Schedule or amendment thereto shall become final and binding on all parties
thirty (30) calendar days from the date on which all relevant TRA Parties are
treated as having received the applicable Schedule or amendment thereto under
Section 7.1 unless the TRA Party Representative (i) within thirty (30) calendar
days from such date provides the Corporate Taxpayer with notice of an objection
to such Schedule (“Objection Notice”) or (ii) provides a written waiver of such
right of any Objection Notice within the period described in clause (i) above,
in which case such Schedule or amendment thereto shall become binding on the
date such waiver is received by the Corporate Taxpayer. If the Corporate
Taxpayer and the TRA Party Representative, for any reason, are unable to
successfully resolve the issues raised in the Objection Notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of an Objection
Notice, the Corporate Taxpayer and the TRA Party Representative shall employ the
reconciliation procedures as described in Section 7.9 of this Agreement (the
“Reconciliation Procedures”).

 

(b)  Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to a TRA
Party, (iii) to comply with the Expert’s determination under the Reconciliation
Procedures, (iv) to reflect a change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carryforward of a
loss or other Tax item to such Taxable Year, (v) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year, or (vi) to
adjust an applicable Exchange Basis Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”). The
Corporate Taxpayer shall provide an Amended Schedule to each TRA Party within
thirty (30) calendar days of the occurrence of an event referenced in clauses
(i) through (vi) of the preceding sentence.

 



10

 



 

Article III

 

TAX BENEFIT PAYMENTS

 

Section 3.1  Payments.

 

(a)  Payments. Within five (5) calendar days after a Tax Benefit Schedule
delivered to a TRA Party becomes final in accordance with Section 2.3(a), the
Corporate Taxpayer shall pay such TRA Party for such Taxable Year the Tax
Benefit Payment determined pursuant to Section 3.1(b). Each such Tax Benefit
Payment shall be made by wire transfer of immediately available funds to the
bank account previously designated by such TRA Party to the Corporate Taxpayer
or as otherwise agreed by the Corporate Taxpayer and such TRA Party. For the
avoidance of doubt, no Tax Benefit Payment shall be made in respect of estimated
tax payments, including federal estimated income tax payments. Notwithstanding
anything herein to the contrary, at the election of a TRA Party specified in the
Exchange Notice for the applicable Exchange, the aggregate Tax Benefit Payments
in respect of such Exchange (other than amounts accounted for as interest under
the Code) shall not exceed, as specified by a TRA Party, 50% of the fair market
value of the Class A Shares received on such Exchange.

 

(b)  A “Tax Benefit Payment” in respect of a TRA Party for a Taxable Year means
an amount, not less than zero, equal to the sum of the portion of the Net Tax
Benefit that is allocable to such TRA Party and the Interest Amount with respect
thereto. For the avoidance of doubt, for Tax purposes, the Interest Amount shall
not be treated as interest but instead shall be treated as additional
consideration for the acquisition of Units in Exchanges, unless otherwise
required by law. Subject to Section 3.3(a), the “Net Tax Benefit” for a Taxable
Year shall be an amount equal to the excess, if any, of the Cumulative Net
Realized Tax Benefit as of the end of such Taxable Year, over the total amount
of payments previously made under this Section 3.1 (excluding payments
attributable to Interest Amounts); provided that, for the avoidance of doubt, no
such recipient shall be required to return any portion of any previously made
Tax Benefit Payment. The “Interest Amount” shall equal the interest on the Net
Tax Benefit calculated at the Agreed Rate from the due date (without extensions)
for filing the Corporate Taxpayer Return with respect to Taxes for such Taxable
Year until the payment date under Section 3.1(a). The Net Tax Benefit and the
Interest Amount shall be determined separately with respect to each Exchange, on
a Unit by Unit basis by reference to the resulting Basis Adjustment to the
Corporate Taxpayer. Notwithstanding the foregoing, for each Taxable Year ending
on or after the date of a Change of Control that occurs after the Closing Date,
all Tax Benefit Payments, whether paid with respect to the Units that were
Exchanged (i) prior to the date of such Change of Control or (ii) on or after
the date of such Change of Control, shall be calculated by utilizing Valuation
Assumptions (a), (c) and (d), substituting in each case the terms “the closing
date of a Change of Control” for an “Early Termination Date.”

 



11

 



 

Section 3.2  No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.

 

Section 3.3  Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements.

 

(a)  Notwithstanding anything in Section 3.1 to the contrary, to the extent that
the aggregate Tax benefit of the Corporate Taxpayer with respect to the Basis
Adjustments or Imputed Interest, as such terms are defined in this Agreement, is
limited in a particular Taxable Year because the Corporate Taxpayer does not
have sufficient taxable income, the Net Tax Benefit for the Corporate Taxpayer
shall be allocated among all TRA Parties eligible for payments under this
Agreement in proportion to the respective amounts of Net Tax Benefit that would
have been allocated to each such TRA Party if the Corporate Taxpayer had
sufficient taxable income so that there were no such limitation.

 

(b)  If for any reason (including as contemplated by Section 3.3(a)) the
Corporate Taxpayer does not fully satisfy its payment obligations to make all
Tax Benefit Payments due under this Agreement in respect of a particular Taxable
Year, then the Corporate Taxpayer and the TRA Parties agree that no Tax Benefit
Payment shall be made in respect of any subsequent Taxable Year until all Tax
Benefit Payments in respect of prior Taxable Years have been made in full.

 

(c)  Any Tax Benefit Payment or Early Termination Payment required to be made by
the Corporate Taxpayer to the TRA Parties under this Agreement shall rank senior
in right of payment to any principal, interest or other amounts due and payable
in respect of any similar agreement (“Other Tax Receivable Obligations”). The
effect of any other similar agreement shall not be taken into account in respect
of any calculations made hereunder.

 



12

 



 

Article IV

 

TERMINATION

 

Section 4.1  Early Termination and Breach of Agreement.

 

(a)  The Corporate Taxpayer may terminate this Agreement with respect to all
amounts payable to the TRA Parties and with respect to all of the Units held by
the TRA Parties at any time by paying to each TRA Party the Early Termination
Payment in respect of such TRA Party; provided, however, that this Agreement
shall only terminate upon the receipt of the Early Termination Payment by all
TRA Parties; provided further that the Corporate Taxpayer may withdraw any
notice to execute its termination rights under this Section 4.1(a) prior to the
time at which any Early Termination Payment has been paid. Upon payment of the
Early Termination Payment by the Corporate Taxpayer, none of the TRA Parties or
the Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than for any (i) Tax Benefit Payment due and payable that
remains outstanding as of the date the Early Termination Notice is delivered and
(ii) Tax Benefit Payment due for the Taxable Year ending with or including the
date of the Early Termination Notice (except to the extent that the amount
described in clause (ii) is included in the Early Termination Payment). If an
Exchange occurs after the Corporate Taxpayer makes all of the required Early
Termination Payments, the Corporate Taxpayer shall have no obligations under
this Agreement with respect to such Exchange.







 

(b)  In the event that the Corporate Taxpayer (1) breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or (2)(A) the Corporate Taxpayer commences any case, proceeding or
other action (i) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts or (ii) seeking an appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or it shall make a general
assignment for the benefit of creditors or (B) there shall be commenced against
the Corporate Taxpayer any case, proceeding or other action of the nature
referred to in clause (A) above that remains undismissed or undischarged for a
period of sixty (60) days, all obligations hereunder shall be accelerated and
such obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include, but not be limited to,
(i) the Early Termination Payments calculated as if an Early Termination Notice
had been delivered on the date of a breach, (ii) any Tax Benefit Payment in
respect of a TRA Party agreed to by the Corporate Taxpayer and such TRA Party as
due and payable but unpaid as of the date of a breach, and (iii) any Tax Benefit
Payment in respect of any TRA Party due for the Taxable Year ending with or
including the date of a breach; provided, that procedures similar to the
procedures of Section 4.2 shall apply with respect to the determination of the
amount payable by the Corporate Taxpayer pursuant to this sentence.
Notwithstanding the foregoing, in the event that the Corporate Taxpayer breaches
this Agreement, each TRA Party shall be entitled to elect to receive the amounts
set forth in clauses (i), (ii) and (iii) above or to seek specific performance
of the terms hereof. The parties agree that the failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this Agreement for
all purposes of this Agreement, and that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if the Corporate Taxpayer fails to make any Tax Benefit
Payment when due to the extent that the Corporate Taxpayer has insufficient
funds to make such payment in the Corporate Taxpayer’s sole judgment exercised
in good faith; provided that the interest provisions of Section 5.2 shall apply
to such late payment.

 



13

 



 

(c)  In the event of a Change of Control, then all obligations hereunder with
respect to any Exchanges occurring prior to such Change of Control shall be
accelerated and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such Change of Control and shall
include (1) the Early Termination Payments calculated with respect to such prior
Exchanges as if the Early Termination Date is the date of such Change of
Control, (2) any Tax Benefit Payment due and payable and that remains unpaid as
of the date of such Change of Control, and (3) any Tax Benefit Payment in
respect of any TRA Party due for the Taxable Year ending with or including the
date of such Change of Control. In the event of a Change of Control, any Early
Termination Payment described in the preceding sentence shall be calculated
utilizing Valuation Assumptions (1), (2), (3) and (4), substituting in each case
the terms “date of a Change of Control” for an “Early Termination Date.” Any
Exchanges with respect to which a payment has been made under this Section
4.1(c) shall be excluded in calculating any future Tax Benefit Payments, or
Early Termination Payments, and this Agreement shall have no further application
to such Exchanges.

 

Section 4.2  Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1 above, the Corporate
Taxpayer shall deliver to each TRA Party a notice (“Early Termination Notice”)
and a schedule (the “Early Termination Schedule”) specifying the Corporate
Taxpayer’s intention to exercise such right and showing in reasonable detail the
calculation of the Early Termination Payment(s) due for each TRA Party. Each
Early Termination Schedule shall become final and binding on all parties thirty
(30) calendar days from the first date on which all TRA Parties are treated as
having received such Schedule or amendment thereto under Section 7.1 unless,
prior to such thirtieth calendar day, the TRA Party Representative (a) provides
the Corporate Taxpayer with notice of a material objection to such Schedule made
in good faith (“Material Objection Notice”) or (b) provides a written waiver of
such right of a Material Objection Notice, in which case such Schedule will
become binding on the date the waiver is received by the Corporate Taxpayer (the
“Early Termination Effective Date”). If the Corporate Taxpayer and the TRA Party
Representative, for any reason, are unable to successfully resolve the issues
raised in such notice within thirty (30) calendar days after receipt by the
Corporate Taxpayer of the Material Objection Notice, the Corporate Taxpayer and
the TRA Party Representative shall employ the Reconciliation Procedures in which
case such Schedule shall become binding ten (10) calendar days after the
conclusion of the Reconciliation Procedures.

 

Section 4.3  Payment upon Early Termination.

 

(a)  Within three (3) calendar days after the Early Termination Effective Date,
the Corporate Taxpayer shall pay to each TRA Party an amount equal to the Early
Termination Payment in respect of such TRA Party. Such payment shall be made by
wire transfer of immediately available funds to a bank account or accounts
designated by each TRA Party or as otherwise agreed by the Corporate Taxpayer
and such TRA Party.

 

(b)  “Early Termination Payment” in respect of a TRA Party shall equal the
present value, discounted at the Early Termination Rate as of the applicable
Early Termination Effective Date, of all Tax Benefit Payments in respect of such
TRA Party that would be required to be paid by the Corporate Taxpayer beginning
from the Early Termination Date and assuming that (i) the Valuation Assumptions
in respect of such TRA Party are applied (ii) for each Taxable Year, the Tax
Benefit Payment is paid ninety-five (95) calendar days after the due date,
assuming an extension, of the U.S. federal income tax return of the Corporate
Taxpayer and (iii) for purposes of calculating the Early Termination Rate, LIBOR
shall be LIBOR as of the date of the Early Termination Notice.

 



14

 



 

Section 4.4  Scheduled Termination. No Tax Benefit Payment shall accrue, or
shall become due or payable with respect to any Exchange, after the 40th
anniversary (the “Scheduled Termination Date”) of the effective date of such
Exchange. For avoidance of doubt, this Agreement shall continue to be in effect
in periods after the Scheduled Termination Date with respect to Tax Benefit
Payments that arise on or before such date, or any adjustment thereto, and shall
terminate upon such time as all Tax Benefit Payments due and payable hereunder
have been paid and the Determinations have been made with respect to all such
payments.

 

Article V

 

SUBORDINATION AND LATE PAYMENTS

 

Section 5.1  Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporate Taxpayer to the TRA Parties under this
Agreement shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporate
Taxpayer and its Subsidiaries (“Senior Obligations”), shall rank senior in right
of payment to any principal, interest or other amounts due and payable in
respect of any Other Tax Receivable Obligation, and shall rank pari passu with
all current or future unsecured obligations of the Corporate Taxpayer that are
not Senior Obligations or Other Tax Receivable Obligations. To the extent that
any payment under this Agreement is not permitted to be made at the time payment
is due as a result of this Section 5.1 and the terms of agreements governing
Senior Obligations, such payment obligation nevertheless shall accrue for the
benefit of TRA Parties and the Corporate Taxpayer shall make such payments at
the first opportunity that such payments are permitted to be made in accordance
with the terms of the Senior Obligations.

 

Section 5.2  Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment or Early Termination Payment not made to the
TRA Parties when due under the terms of this Agreement shall be payable together
with any interest thereon, computed at the Default Rate and commencing from the
date on which such Tax Benefit Payment or Early Termination Payment was due and
payable.

 

Article VI

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1  Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters.
Except as otherwise provided herein, the Corporate Taxpayer shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Corporate Taxpayer and OpCo, including the preparation, filing or amending of
any Tax Return and defending, contesting or settling any issue pertaining to
Taxes. Notwithstanding the foregoing, the Corporate Taxpayer shall notify the
TRA Party Representative of, and keep the TRA Party Representative reasonably
informed with respect to, the portion of any audit of the Corporate Taxpayer and
OpCo by a Taxing Authority the outcome of which is reasonably expected to affect
the rights and obligations of a TRA Party under this Agreement, and shall
provide to the TRA Party Representative reasonable opportunity to provide
information and other input to the Corporate Taxpayer, OpCo and their respective
advisors concerning the conduct of any such portion of such audit; provided,
however, that the Corporate Taxpayer and OpCo shall not be required to take any
action that is inconsistent with any provision of the LLC Agreement.

 



15

 



 

Section 6.2  Consistency. The Corporate Taxpayer and the TRA Parties agree to
report and cause to be reported for all purposes, including federal, state and
local Tax purposes and financial reporting purposes, all Tax-related items
(including the Basis Adjustments and each Tax Benefit Payment) in a manner
consistent with that specified by the Corporate Taxpayer in any Schedule
required to be provided by or on behalf of the Corporate Taxpayer under this
Agreement unless otherwise required by law.

 

Section 6.3  Cooperation. Each of the TRA Parties shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the Corporate Taxpayer and its representatives to provide explanations of
documents and materials and such other information as the Corporate Taxpayer or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse each such TRA Party
for any reasonable third-party costs and expenses incurred pursuant to this
Section.

 

Article VII

 

MISCELLANEOUS

 

Section 7.1  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile or
email with confirmation of transmission by the transmitting equipment or (b) on
the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

If to the Corporate Taxpayer, to:

 

Repay Holdings Corporation
3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

 

Attention: John A. Morris, CEO

Telephone: (404) 504-7474
Email: jmorris@repayonline.com 

 



16

 



 

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

 

Attention: Maripat Alpuche

Telephone: (212) 455-3971
Email: malpuche@stblaw.com

 

If to the TRA Parties, to:

 

[●]

 

The address, fax number and email address set forth in the records of OpCo.

 

Any party may change its address, fax number or email by giving the other party
written notice of its new address, fax number or email in the manner set forth
above.

 

Section 7.2  Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3  Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.4  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 



17

 

  

Section 7.6  Successors; Assignment; Amendments; Waivers.

 

(a)  Each TRA Party may assign any of its rights under this Agreement to any
Person as long as such transferee has executed and delivered, or, in connection
with such transfer, executes and delivers, a joinder to this Agreement, in form
and substance reasonably satisfactory to the Corporate Taxpayer, agreeing to
become a TRA Party for all purposes of this Agreement, except as otherwise
provided in such joinder.

 

(b)  No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporate Taxpayer and by the TRA Party
Representative and no provision of this Agreement may be waived unless such
waiver is in writing and signed by the party against whom the waiver is to be
effective (or, in the case of a waiver by all TRA Parties, signed by the TRA
Party Representative); provided that no such amendment or waiver shall be
effective if such amendment or waiver will have a disproportionate and adverse
effect on the payments certain TRA Parties will or may receive under this
Agreement unless such amendment or waiver is consented in writing by the TRA
Parties disproportionately and adversely affected who would be entitled to
receive at least majority of the total amount of the Early Termination Payments
payable to all TRA Parties disproportionately and adversely affected hereunder
if the Corporate Taxpayer had exercised its right of early termination on the
date of the most recent Exchange prior to such amendment or waiver (excluding,
for purposes of this sentence, all payments made to any TRA Party pursuant to
this Agreement since the date of such most recent Exchange).

 

(c)  All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporate Taxpayer shall require and cause any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.

 

Section 7.7  Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 



18

 



 

Section 7.8  Resolution of Disputes.

 

(a)  Any and all disputes which are not governed by Section 7.9 and cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or nonperformance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of the
American Arbitration Association. If the parties to the Dispute fail to agree on
the selection of an arbitrator within ten (10) calendar days of the receipt of
the request for arbitration, the American Arbitration Association shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of New York and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

(b)  Notwithstanding the provisions of paragraph (a) of this Section 7.8, any
party hereto may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
party hereto (i) expressly consents to the application of paragraph (c) of this
Section 7.8 to any such action or proceeding and (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.

 

(c)  (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

 

(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.8
and such parties agree not to plead or claim the same.

 



19

 



 

Section 7.9  Reconciliation. In the event that the Corporate Taxpayer and the
TRA Party Representative are unable to resolve a disagreement with respect to
the matters (x) governed by Sections 2.3 and 4.2 or (y) described in the
definition of “LIBOR” within the relevant period designated in this Agreement
(“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both parties. The Expert shall be a
partner or principal in a nationally recognized accounting or law firm, and
unless the Corporate Taxpayer and the TRA Party Representative agree otherwise,
the Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with the Corporate Taxpayer or the TRA Party
Representative or other actual or potential conflict of interest. If the
Corporate Taxpayer and the TRA Party Representative are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within thirty (30)
calendar days and shall resolve any matter relating to a Tax Benefit Schedule or
an amendment thereto within fifteen (15) calendar days or as soon thereafter as
is reasonably practicable, in each case after the matter has been submitted to
the Expert for resolution. Notwithstanding the preceding sentence, if the matter
is not resolved before any payment that is the subject of a disagreement would
be due (in the absence of such disagreement) or any Tax Return reflecting the
subject of a disagreement is due, the undisputed amount shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporate Taxpayer, subject to adjustment or amendment upon resolution.
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporate Taxpayer except as provided in the
next sentence. The Corporate Taxpayer and the TRA Party Representative shall
bear their own costs and expenses of such proceeding, unless (i) the Expert
adopts the TRA Party Representative’s position, in which case the Corporate
Taxpayer shall reimburse the TRA Party Representative for any reasonable
out-of-pocket costs and expenses in such proceeding, or (ii) the Expert adopts
the Corporate Taxpayer’s position, in which case the TRA Party Representative
shall reimburse the Corporate Taxpayer for any reasonable out-of-pocket costs
and expenses in such proceeding. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.9 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.9 shall be binding
on the Corporate Taxpayer and each of the TRA Parties and may be entered and
enforced in any court having jurisdiction.

 

Section 7.10  Withholding. The Corporate Taxpayer shall be entitled to deduct
and withhold from any payment payable pursuant to this Agreement such amounts as
the Corporate Taxpayer is required to deduct and withhold with respect to the
making of such payment under the Code or any provision of state, local or
foreign tax law. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by the Corporate Taxpayer, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of whom such withholding was made. Each TRA Party shall
promptly provide the Corporate Taxpayer with any applicable tax forms and
certifications reasonably requested by the Corporate Taxpayer in connection with
determining whether any such deductions and withholdings are required under the
Code or any provision of state, local or foreign tax law.

 

Section 7.11  Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

 

(a)  If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income tax return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state or local law, then: (i) the provisions of this Agreement shall be applied
with respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

 



20

 



 

(b)  If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for United States federal income tax
purposes) with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such transfer. The
consideration deemed to be received by such entity shall be equal to the gross
fair market value of the transferred asset. For purposes of this Section
7.11(b), a transfer of a partnership interest shall be treated as a transfer of
the transferring partner’s share of each of the assets and liabilities of that
partnership allocated to such partner. If any member of a group described in
Section 7.11(a) that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder deconsolidates from the group (or the Corporate
Taxpayer deconsolidated from the group), then the Corporate Taxpayer shall cause
such member (or the parent of the consolidated group in a case where the
Corporate Taxpayer deconsolidates from the group) to assume the obligation to
make Tax Benefit Payments in a manner consistent with the terms of its Agreement
as the member actually realizes such Tax Benefits. If a member of a group
described in Section 7.11(a) assumes an obligation to make Tax Benefit Payments
hereunder, then the initial obligor is relieved of the obligation assumed

 

Section 7.12   Confidentiality.

 

(a)  Each TRA Party and each of their assignees acknowledges and agrees that the
information of the Corporate Taxpayer is confidential and, except in the course
of performing any duties as necessary for the Corporate Taxpayer and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in confidence in accordance with
this Agreement, and not disclose to any Person, any confidential matters
acquired pursuant to this Agreement of the Corporate Taxpayer and its Affiliates
and successors, concerning OpCo and its Affiliates and successors or the
Members, learned by the TRA Party heretofore or hereafter. This Section 7.12
shall not apply to (i) any information that has been made publicly available by
the Corporate Taxpayer or any of its Affiliates, becomes public knowledge
(except as a result of an act of the TRA Party in violation of this Agreement)
or is generally known to the business community, (ii) the disclosure of
information to the extent necessary for the TRA Party to assert its rights
hereunder or defend itself in connection with any action or proceeding arising
out of, or relating to, this Agreement, (iii) any information that was in the
possession of, or becomes available to, the TRA Party from a source other than
the Corporate Taxpayer, its Affiliates or its or their respective
representatives (provided that such source is not known by the TRA Party to be
bound by a legal, contractual or fiduciary confidentiality obligation not to
disclose such information) and (iv) the disclosure of information to the extent
necessary for the TRA Party to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any governmental or taxing authority or to
prosecute or defend any action, proceeding or audit by any governmental or
taxing authority with respect to such returns. Notwithstanding anything to the
contrary herein, each TRA Party and each of their assignees (and each employee,
representative or other agent of the TRA Party or its assignees, as applicable)
may disclose to any and all Persons the tax treatment and tax structure of the
Corporate Taxpayer, OpCo and their Affiliates, and any of their transactions,
and all materials of any kind (including opinions or other tax analyses) that
are provided to the TRA Party relating to such tax treatment and tax structure.

 



21

 



 

(b)  If a TRA Party or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
shall have the right and remedy to seek to have the provisions of this Section
7.12 specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

 

Section 7.13  Change in Law. Notwithstanding anything herein to the contrary,
if, in connection with an actual or proposed change in law, a TRA Party
reasonably believes that the existence of this Agreement could cause income
(other than income arising from receipt of a payment under this Agreement)
recognized by the TRA Party upon any Exchange by such TRA Party to be treated as
ordinary income rather than capital gain (or otherwise taxed at ordinary income
rates) for United States federal income tax purposes or would have other
material adverse tax consequences to such TRA Party, then at the election of
such TRA Party and to the extent specified by such TRA Party, this Agreement (i)
shall cease to have further effect with respect to such TRA Party, (ii) shall
not apply to an Exchange by such TRA Party occurring after a date specified by
such TRA Party, or (iii) shall otherwise be amended in a manner determined by
such TRA Party; provided that such amendment shall not result in an increase in
payments under this Agreement at any time as compared to the amounts and times
of payments that would have been due in the absence of such amendment.

 

Section 7.14  LLC Agreement. This Agreement shall be treated as part of the
partnership agreement of OpCo as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

Section 7.15  Independent Nature of TRA Parties’ Rights and Obligations. The
obligations of each TRA Party hereunder are several and not joint with the
obligations of any other TRA Party, and no TRA Party shall be responsible in any
way for the performance of the obligations of any other TRA Party hereunder. The
decision of each TRA Party to enter into this Agreement has been made by such
TRA Party independently of any other TRA Party. Nothing contained herein, and no
action taken by any TRA Party pursuant hereto, shall be deemed to constitute the
TRA Parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the TRA Parties are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporate Taxpayer acknowledges that the TRA Parties
are not acting in concert or as a group, and the Corporate Taxpayer will not
assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

 



22

 



 

Section 7.16  TRA Party Representative.

 

(a)  Without further action of any of the Corporate Taxpayer, the TRA Party
Representative or any TRA Party, and as partial consideration in respect of the
benefits conferred by this Agreement, the TRA Party Representative is hereby
irrevocably constituted and appointed as the TRA Party Representative, with full
power of substitution, to take any and all actions and make any decisions
required or permitted to be taken by the TRA Party Representative under this
Agreement.

 

(b)  If at any time the TRA Party Representative shall incur out of pocket
expenses in connection with the exercise of its duties hereunder, upon written
notice to the Corporate Taxpayer from the TRA Party Representative of documented
costs and expenses (including fees and disbursements of counsel and accountants)
incurred by the TRA Party Representative in connection with the performance of
its rights or obligations under this Agreement and the taking of any and all
actions in connection therewith, the Corporate Taxpayer shall reduce the future
payments (if any) due to the TRA Parties hereunder pro rata by the amount of
such expenses which it shall instead remit directly to the TRA Party
Representative. In connection with the performance of its rights and obligations
under this Agreement and the taking of any and all actions in connection
therewith, the TRA Party Representative shall not be required to expend any of
its own funds (though, for the avoidance of doubt but without limiting the
provisions of this Section 7.16(b), it may do so at any time and from time to
time in its sole discretion).

 

(c)  The TRA Party Representative shall not be liable to any TRA Party for any
act of the TRA Party Representative arising out of or in connection with the
acceptance or administration of its duties under this Agreement, except to the
extent any liability, loss, damage, penalty, fine, cost or expense is actually
incurred by such TRA Party as a proximate result of the bad faith or willful
misconduct of the TRA Party Representative (it being understood that any act
done or omitted pursuant to the advice of legal counsel shall be conclusive
evidence of such good faith judgment). The TRA Party Representative shall not be
liable for, and shall be indemnified by the TRA Parties (on a several but not
joint basis) for, any liability, loss, damage, penalty or fine incurred by the
TRA Party Representative (and any cost or expense incurred by the TRA Party
Representative in connection therewith and herewith and not previously
reimbursed pursuant to subsection (b) above) arising out of or in connection
with the acceptance or administration of its duties under this Agreement, and
such liability, loss, damage, penalty, fine, cost or expense shall be treated as
an expense subject to reimbursement pursuant to the provisions of subsection (b)
above, except to the extent that any such liability, loss, damage, penalty,
fine, cost or expense is the proximate result of the bad faith or willful
misconduct of the TRA Party Representative (it being understood that any act
done or omitted pursuant to the advice of legal counsel shall be conclusive
evidence of such good faith judgment); provided, however, in no event shall any
TRA Party be obligated to indemnify the TRA Party Representative hereunder for
any liability, loss, damage, penalty, fine, cost or expense to the extent (and
only to the extent) that the aggregate amount of all liabilities, losses,
damages, penalties, fines, costs and expenses indemnified by such TRA Party
hereunder is or would be in excess of the aggregate payments under this
Agreement actually remitted to such TRA Party.

 

(d)  Subject to Section 7.6(b), a decision, act, consent or instruction of the
TRA Party Representative shall constitute a decision of all TRA Parties and
shall be final, binding and conclusive upon each TRA Party, and the Corporate
Taxpayer may rely upon any decision, act, consent or instruction of the TRA
Party Representative as being the decision, act, consent or instruction of each
TRA Party. The Corporate Taxpayer is hereby relieved from any liability to any
person for any acts done by the Corporate Taxpayer in accordance with any such
decision, act, consent or instruction of the TRA Party Representative.

 

[The remainder of this page is intentionally blank]

 

23

 

 

IN WITNESS WHEREOF, the Corporate Taxpayer, the TRA Party Representative and
each TRA Party have duly executed this Agreement as of the date first written
above.

 



  REPAY HOLDINGS CORPORATION         By:                             Name:    
Title:       CC PAYMENT HOLDINGS, L.L.C.         By:     Name:              
Title:  

 



[Signature Page to Tax Receivable Agreement]

 



 

 

 



  TRA PARTIES           Name:           Name:           Name:           Name:  
        Name:



 

 

 



[Signature Page to Tax Receivable Agreement]

 



 



